office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 ------------ scaf-119247-04 uilc date date to associate area_counsel salt lake city small_business self-employed cc sb slc from blaise g dusenberry special counsel administrative provisions judicial practice procedure administration cc pa apjp subject foreign_earned_income -- military this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this responds to your request for review of a draft service_center advice dated date you have described a situation in which certain taxpayers report that they have worked as employees of the united_states military in foreign countries and claim a foreign_earned_income_exclusion on form_2555 foreign_earned_income in the examples provided the taxpayers have attached copies of military orders either directing them to report to an assignment in a foreign_country or directing them to return from an assignment to a foreign_country by claiming the foreign_earned_income exemption these taxpayers eliminate all tax from their returns and claim a full refund of all withholding although not clear from the facts presented it is our understanding that these exemptions were being claimed because of improper advice given by certain tax professionals for your convenience our discussion addresses the issues analyzed in your memorandum scaf-119247-04 application of sec_6702 at this time we think it is not appropriate to impose a sec_6702 frivolous_return penalty in these cases as noted above it appears that the income exclusion is currently being claimed based on the improper advice of persons holding themselves as knowledgeable in this area while the return in question raises strong suspicion that it is frivolous assertion of the penalty against active_duty service persons is not in the service’s interest at this time application of sec_6501 as a general matter we do not recommend relying on an unlimited statute_of_limitations in these cases sec_6501 allows the service to assess tax at any time in the case of either a false_or_fraudulent_return with the intent to evade tax sec_6501 does not apply to income_tax returns and therefore does not appear to apply in this situation although the majority of the fraud cases deal with either failure to report income or failure_to_file returns a return can also be fraudulent if deductions are overstated see eg 52_tc_532 aff’d 424_f2d_639 2d cir underpayment of taxes resulting from the taxpayer’s overstatement of business deductions was due to fraud 743_f2d_309 5th cir aff’g tcmemo_1984_25 theft_loss deduction for nonexistent picasso painting was due to fraud fraud should not be asserted however where the taxpayer did not intend to deceive see 676_f2d_980 3d cir where taxpayer told everyone involved in the collection process that he was not going to pay his taxes court found there was no attempt at deceit 35_tc_913 taxpayer who informed irs each year of refusal to pay taxes was not liable for fraud_penalty fraud requires a determination that a taxpayer intended to evade tax and is never imputed or presumed toussaint f 2d pincite in these cases the taxpayers are claiming the foreign_earned_income_exclusion on the form_2555 attached to their returns the returns may be filed in reliance on incorrect information from purported tax advisors where the taxpayer relied on incorrect advice the taxpayer may not possess a fraudulent intent thus we believe it is not appropriate to assert either a fraud addition or fraudulent intent sufficient to sustain application of the extended period of limitations under sec_6501 we simply do not have enough information based on the facts stated further development of the case may lead to information suggestive of fraud and in such cases we agree that application of the extended period is appropriate additional concerns make us unwilling to endorse application of the sec_6501 period of limitations it is true there is no legal requirement to assert the fraud addition for the service to rely on sec_6501 determining the addition however serves scaf-119247-04 to put the taxpayer on notice that the unlimited period is being asserted we are also concerned that if these cases go forward on an extended statute basis insufficient case development may hamper their successful litigation in the long run we assume that a taxpayer confronted with what appears to be a late statutory notice will petition the tax_court in the tax_court the service will have to demonstrate the fraudulent nature of taxpayer’s conduct the service may lack enough information or may be forced to perform extensive case development while the case is pending we are concerned the service may not succeed in case development and will be forced to concede most of these cases thus we strongly recommend against routinely relying on the sec_6501 period validity of the return and whether it is processible generally we believe that the advice provides an adequate response however we note that in the discussion regarding sec_6611 the advice states that a return is not processible until four criteria are met the advice inaccurately states that one of the statutory criteria item is that the taxpayer submits in good_faith sufficient required information whether on the return or on required attachments to permit the mathematical verification of the tax_liability shown on the return this statement is mostly a verbatim recitation of sec_6611 however the statute does not explicitly provide for a good_faith requirement the good_faith requirement is a condition that generally has been read into the code by the courts see eg the 70_f3d_1244 fed cir accordingly we recommend that the discussion regarding sec_6611 be revised by quoting the statutory language verbatim and removing the reference to the good_faith requirement nevertheless we agree with the conclusion that the irs should treat these returns as processible since the returns meet all of the statutory criteria under sec_6611 we also agree that the irs might be able to make an argument that the taxpayers did not submit the returns in good_faith relying on the cited cases but that the question of good_faith should be considered in the context of determining the validity of the return rather than whether the return is processible a draft revised discussion is attached to this memorandum for questions relating to this issue please contact ------------------------------------------------- ------------------------------------------------------------------cc pa apjp br1 recovery_of an erroneous refund and collection actions issue addressing erroneous refunds as currently drafted to some extent confuses three separate concepts the immediate action to prevent the payment of - or if payment has already been made to recover without a formal determination of liability - a refund induced by a false or fraudulent refund claim the determination of a liability whether by deficiency in an erroneous refund action or in another court action scaf-119247-04 and the collection of such a determined liability the second of these determining a liability if immediate recovery proves unavailing is best dealt with as issue while issue addressing collection actions is the proper place to address recovery before a determination of liability as well as collection after a determination of liability a draft revised discussion of these issues is attached to this memorandum please contact -----------------------cc pa cbs br3 at for questions related to these issues referral of the return preparer for investigation the sec_6694 penalty may apply if the position that results in an understatement_of_liability does not have at least a realistic possibility - ie a one-in- three - chance of success or the position that results in an understatement_of_liability is frivolous or is not disclosed sec_6694 the penalty under sec_6694 is dollar_figure for each return or claim_for_refund that meets either of these two requirements id there is a reasonable_cause exception for this penalty id the position that income earned by u s uniformed military personnel qualifies for the foreign_earned_income_exclusion is one that is not supported by a realistic possibility of success u s military personnel are not entitled to exclude their income under sec_911 sec_911 sec_1_911-3 the instructions to the form_2555 clearly state if your only earned_income from work abroad is pay you received from the u s government as its employee you do not qualify for either of the exclusions or the housing deduction do not file form_2555 disclosure in this context has the meaning given by sec_6662 which requires adequate_disclosure either in the return or in a statement attached to the return regulations provide that disclosure is adequate if either made on a properly completed form_8275 disclosure statement or on a form 8275-r regulation disclosure statement if the position is contrary to a regulation disclosure made on the return or claim_for_refund without the form_8275 or 8275-r may also be adequate if it is in accordance with revproc_2002_66 2002_2_cb_724 that revenue_procedure states that the following amounts shown on a form_1040 may constitute adequate_disclosure for purposes of sec_6662 and sec_6694 certain itemized_deductions certain trade_or_business_expenses certain amounts reflected on a schedule m-1 reconciliation of income loss per books with income per return and certain other expenses the exclusion of income under sec_911 is not mentioned in revproc_2002_66 it does not appear from the facts presented the position that the foreign_earned_income_exclusion applies is being disclosed on a form_8275 attached to the returns therefore even if it is shown that the position is not frivolous it is not being adequately disclosed within the meaning of sec_6694 therefore it may be appropriate to assert a sec_6694 preparer penalty in these cases we understand that one preparer in particular scaf-119247-04 may be responsible for these returns we urge you to refer the preparer of all these returns to the ldc as soon as possible sec_6700 in relevant part imposes a penalty equal to the lesser_of dollar_figure or percent of gross_income derived from the activity on any person who organizes or assists in the organization of any plan or arrangement or participates in the sale of an interest therein and in connection with the organization or sale makes a statement concerning the allowability of a deduction or excludability of income which the person knows to be false or fraudulent as to any material matter sec_6700 sec_6701 in relevant part imposes a penalty on any person who gives advice to a taxpayer related to the preparation of any portion of a return claim or other document if that person knows that the portion will be used in connection with a material matter arising under the internal revenue laws and that the portion if so used would result in an understatement_of_tax liability of the taxpayer sec_6701 the penalty under sec_6701 is generally dollar_figure per taxpayer sec_6701 no penalty can be assessed under sec_6694 with respect to any document for which a penalty is assessed under sec_6701 sec_6701 no penalty can be assessed under sec_6700 with respect to any document for which a penalty is assessed under sec_6701 sec_6701 an injunction under sec_7407 may be sought in appropriate circumstances to prevent the recurrence of conduct subject_to penalty under sec_6694 and an injunction under sec_7408 may be sought in appropriate circumstances to prevent the recurrence of conduct subject_to penalty under sec_6700 or sec_6701 we are advised by our contacts in cc intl that the source of these returns is one particular return preparer it appears that this individual may be preying on vulnerable military service persons and or their dependents in light of the potential abuse and the fact that the pentagon is extremely concerned about this matter we urge you to refer any preparer of a return of this kind to the ldc for potential sec_6700 and sec_6701 violations we think injunctive action may have a beneficial enforcement effect and would allay concerns that the service appears to be penalizing the victim while the real violator is not pursued please contact ----------------------cc pa apjp br2 if you have any questions attachments is the return valid and processible criteria set forth in sec_6611 regarding interest on overpayments sec_6611 generally provides that interest shall be allowed and paid upon any overpayment in the determination of whether a return qualifies as processible depends on the sec_6611 provides that for purposes of sec_6611 a return is in sec_6611 provides that for purposes of sec_6611 and e a scaf-119247-04 respect of any internal revenue tax sec_6611 and e generally require that a return be filed before a taxpayer is eligible to receive interest on an overpayment return shall not be treated as filed until it is filed in processible form a processible form if a such return is filed on a permitted form and b such return contains i the taxpayer’s name address and identifying number and the required signature and ii sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return requirements for processing however in addition to the statutory requirements recited above the courts have also generally required that the returns be filed by the taxpayer in good_faith for example in the 70_f3d_1244 fed cir the court_of_appeals_for_the_federal_circuit stated that the documents submitted for our review would meet all of the statutory mathematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for the irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden in this case the taxpayers have arguably not followed the instructions for the forms and they have improperly excluded from income the settlement proceeds obtained through discrimination litigation while the irs might have a valid argument that the taxpayers did not submit the returns in good_faith we recommend that the irs treat the returns in question as processible however the irs may still raise the issue of good_faith in the context of determining the validity of the return validity of a return these four criteria are as follows in this context the courts have identified four key criteria for evaluating the there must be sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury because the taxpayers in this case have failed to follow the form instructions scaf-119247-04 82_tc_766 aff’d per curiam 793_f2d_139 6th cir these four criteria are generally known as the beard formulation or the substantial compliance standard which is derived from a line of supreme court cases including 293_us_172 and 280_us_453 these cases hold that if a return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment this determination is based on the facts and circumstances of each case accordingly no bright line test exists to determine whether a taxpayer has filed a valid_return when completing their returns the irs might be able to argue that these taxpayers did not make an honest and reasonable attempt to comply with the tax law we do not however believe it would be prudent to make such an argument in this case instead we believe that the irs should process the returns and deny the claims for refund as part of a deficiency determination issues relating to erroneous refunds and collection issues other including by a court to recover erroneous refunds should the irs treat the deletion of income found in the amended_return if the irs has made an erroneous refund whether by credit electronic funds transfer or mailed check what actions may the irs take to protect the revenues from immediate harm to recover a refund as misappropriated government property or to collect a determined liability conclusion sec_1 there are two methods for determining a liability under the facts presented one is to follow the deficiency procedures the other is to follow the erroneous refund_suit procedures of sec_7405 because of the greater efficiency which the notice_of_deficiency procedures provide we recommend that the irs use those procedures the general period of limitations is three years from the date the original return is filed to secure a determination of liability through erroneous refund litigation the erroneous refund_suit must normally be brought within two years of the refund but where the taxpayer induced the making of the erroneous refund by fraud or misrepresentation of material fact the government must bring an action under sec_7405 within the five- year period of sec_6532 would the irs need to use the notice_of_deficiency procedures and if so how what process should the irs follow to determine a liability eg deficiency or we recommend the use of a notice_of_deficiency if the irs has issued an scaf-119247-04 erroneous refund the irs should disallow the claimed deduction for foreign_earned_income_exclusion before a liability is determined and before the erroneous refund is received or before it becomes a final payment the irs can always subject_to applicable time limits a cause financial management services fms to stop issuance of an eft or check b cause the united_states postal service usps to prevent delivery and return a mailed check and c cause a stop payment of an eft or check the irs can also request voluntary repayment of an erroneous refund once the refund becomes a final payment the deficiency procedures or the erroneous refund_suit procedures may be used to determine liability however arrived at after a liability is determined the irs has administrative procedures for assessment and collection if the liability is a deficiency and the government has judgment collection procedures if the liability whether deficiency or erroneous refund is reduced to judgment discussion recovery before determination of a collectible liability without establishing any reason at all for recovery the irs as the authorizer or one way is to cancel payment if the irs discovers that it erroneously issued a recovery_of an erroneous refund issuer of a payment can recover in the following ways voucher to financial management services fms directing fms to issue a payment whether by eft or check the irs within a very short_period of time after issuing the payment voucher can cause such as by issuing a voucher canceling the payment voucher fms to stop issuance of the eft or check before it leaves the fms facility we have been advised by fms that their processing time for a check is ten days and their processing time for an eft is three days both measured from the date that fms receives the electronic voucher from the irs if the payment is successfully stopped fms re-credits the amount back to the irs another way is to request a mail stop if an erroneous refund is discovered after the refund check is put in the hands of usps the irs can submit an expedited request to any usps post office identifying the mail-piece and the treasury_department irs as the sender this procedure is provided in usps domestic mail manual issue plus postal bulletin changes through pb22047 d030 which states a a federal_agency may recall any mail-piece sent as official mail by submitting to any post office a mailgram or an express mail letter identifying the piece the usps treats the irs as the sender of all irs refund checks another way is to issue a stop payment order during the period before the the usps inputs the information into its computer system to notify processing if it is too late for any of these loss-prevention measures the irs may attempt to scaf-119247-04 and receiving postal facilities which will conduct searches for the mail item if the usps is able to locate the mail item in its hands before delivery the mail item will be returned to the irs the irs processes a returned check as a voided check the paper check is returned to fms and fms re-credits the amount back to the irs erroneous refund is considered made as a final payment whether in regard to an eft or check the irs or fms can issue a stop payment on the eft or check the stop payment can be issued to a specific bank or to a small_group of banks at any time during the period before completion of the treasury first review the time at which a payment becomes final 235_f3d_11 1st cir recover the erroneous refund without a liability determination but with assertion of grounds for recovery by requesting voluntary repayment if the refund is in the hands of the taxpayer the irs can contact the taxpayer and ask for voluntary repayment of the erroneous refund and the filing of an amended_return the communication from the irs should explain the reason why the claim of the credit is not allowable need to use the audit and statutory notice procedure or the erroneous refund_suit procedure again we recommend the notice_of_deficiency procedure as the irs can then use its administrative collection tools to collect the amount assessed either because of default by the taxpayer or after a determination by the tax_court collection of such a determined liability can be administrative or judicial regarding the statute_of_limitations normally the irs has only three years from the filing of a return in which to issue a notice_of_deficiency see sec_6501 for erroneous refunds the irs could initiate an erroneous refund_suit pursuant to sec_7405 within the two-year period of sec_6532 running from the making of the erroneous refund however for recovery_of erroneous refunds the making of which was induced by fraud or misrepresentation of material fact the irs can rely on the five-year period of sec_6532 running from the making of the erroneous refund were induced by fraud or misrepresentation of material fact for example the to determine a collectable liability without use of expedited procedures you will the irs receives more time to deal with erroneous refunds the making of which recovery through determination of a collectible liability upon finding that the jeopardy standards are met the irs can immediately assess and collect a deficiency without regard to the normally applicable administrative deficiency procedures and levy procedures these expedited procedures require that a deficiency_notice be subsequently issued and cdp rights are provided following the jeopardy collection scaf-119247-04 requirement of proving such fraud or misrepresentation is satisfied in the case of a return that falls within revrul_2004_28 the period runs from the making of the erroneous refund which is defined as the completion of the treasury department’s first review see 235_f3d_11 1st cir erroneous refund_suit period runs from date check clears treasury first review this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
